Order entered April 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01555-CR
                                     No. 05-13-01556-CR
                                     No. 05-13-01557-CR

                                THOMAS COREA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                                           ORDER
       The Court REINSTATES the appeals.

       On March 4, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. On March 21, 2014, deputy court reporter Lisabeth

Kellett filed a request for a sixty-day extension of time to file the reporter’s record. On March

26, 2014, we received the clerk’s records. In the request, Ms. Kellett stated that John Helms,

appellant’s trial attorney who has been allowed to withdraw, had told her appellant would not

pursue the appeal. New counsel was appointed and appellant will pursue the appeal. The clerk’s

records contain orders appointing the Dallas County Public Defender’s Office as appellant’s new

counsel.
       Accordingly, we DIRECT the Clerk to substitute the Dallas County Public Defender’s

Office as appellant’s appointed counsel in place of John Helms.

       We GRANT Ms. Kellett’s March 21, 2014 request for an extension of time to file the

reporter’s record to the extent that we ORDER Sharon Hazlewood, official court reporter of the

Criminal District Court No. 7, and court reporter Lisabeth Kellett to coordinate with all other

court reporters who recorded proceedings in this case and to file the complete reporter’s record,

including all exhibits, within FORTY-FIVE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7; Lisabeth Kellett, official court

reporter, 203rd Judicial District Court; and to counsel for all parties.




                                                       /s/     DAVID EVANS
                                                               JUSTICE